09/07/2021



                                                                                 Case Number: OP 21-0439




            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         OP 21-0439

RECHO ADRIAN WALLACE,

            Petitioner,
                                                               GRANT OF MOTION TO
      v.                                                         PROCEED WITHOUT
                                                             PAYMENT OF FILING FEE
COMMANDER VALDEZ,
Yellowstone County Detention Facility,

           Respondent.

      Motion to proceed without payment of the filing fee in this matter is
   GRANTED.

       DATED:     September 7th, 2021.




                                               BOWEN GREENWOOD
                                               Clerk of the Supreme Court